Notice of Allowance
Claims 6, 8, 10, 12, 14, 16, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not disclose, teach, or suggest a bent angle, which is an angle formed by the bent region of the first metal sheet and a sheet surface of the second metal sheet, is within a range of 10º to 35º, the joint portion length is within a range of two to four times the sheet thickness of the second metal sheet, and a distance between a root portion of the first metal sheet and the root portion of the second metal sheet in the second direction is equal to or smaller than the sheet thickness of the second metal sheet.
The closest prior art is Hashimoto Katsuta et al (JP 09-141427). Katsuta is silent with regards to the angle of the bent region of the first metal sheet and a distance between a root portion of the first metal sheet and the root portion of the second metal sheet in the second direction is equal to or smaller than the sheet thickness of the second metal sheet.
The second closest prior art is Ume et al (US 2011/0023610). Ume is silent with regards to the angle of the bent region of the first metal sheet and a distance between a root portion of the first metal sheet and the root portion of the second metal sheet in the second direction is equal to or smaller than the sheet thickness of the second metal sheet.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761